DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahl (Patent No. US 10,888,007) in view of Gretz et al. (Patent No. US 7,098,399) and Delmore et al. (Patent No. US 4,757,967).
As to claim 1, Bahl discloses an electrical installation housing 10 (fig. 1) comprising: 
5a. top wall 31, a left side wall 12, the right side wall 12, a bottom wall 15, a rear wall 14, and a rear beveled wall (figs. 1-3; see wall between bottom wall 15 and rear wall 14) and 
15c. a slot 17 formed on either right side wall or the left side wall.
However, Bahl does not disclose a first mounting flange extending from the right side wall, wherein the first mounting flange includes a first mounting flange hole; a second mounting flange extending from the right side wall, wherein the 10second mounting flange includes a second mounting flange hole; a third mounting flange extending from the left side wall, wherein the third mounting flange includes a third mounting flange hole, a fourth mounting flange extending from the left side wall, wherein the fourth mounting flange includes a fourth mounting flange hole and a V-shaped slot.
Gretz discloses  a first mounting flange (see fig. 8 below, arrow 1) extending from the right side wall, wherein the first mounting flange includes a first mounting flange hole 82; a second mounting flange (see fig. 8 below, arrow 2) extending from the right side wall, wherein the 10second mounting flange includes a second mounting flange hole 82; a third mounting flange (see fig. 8 below, arrow 3) extending from the left side wall, wherein the third mounting flange includes a third mounting flange hole 82, a fourth mounting flange (see fig. 8 below, arrow 4) extending from the left side wall, wherein the fourth mounting flange includes a fourth mounting flange hole 82.
Delmore discloses a channel 27 (figs. 1, 4-5) having a V-shape (col. 2 lines 6-12).
Bahl discloses mounting the electrical box by penetrating screws directly through the linear grooves and into a wall stud.  Gretz discloses an electrical box having a first fastener arrangement and a second fastener arrangement for mounting onto a wall stud.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electrical installation housing of Bahl have a first mounting flange extending from the right side wall, wherein the first mounting flange includes a first mounting flange hole; a second mounting flange extending from the right side wall, wherein the 10second mounting flange includes a second mounting flange hole; a third mounting flange extending from the left side wall, wherein the third mounting flange includes a third mounting flange hole, a fourth mounting flange extending from the left side wall, wherein the fourth mounting flange includes a fourth mounting flange hole as similarly taught by Gretz in order to provide a secondary fastening arrangement to further secure the housing to a metal or wooden stud in a wall (figs. 8-9; col. 3 lines 30-32; col. 4 lines 14-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the groove of Bahl be V-shaped as similarly taught by Delmore in order to provide a guide for the fasteners (col. 3 lines 40-47).  

[AltContent: textbox (4)][AltContent: textbox (3)][AltContent: textbox (2)][AltContent: textbox (1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    703
    500
    media_image1.png
    Greyscale

As to claim 3, Bahl does not disclose a first fixture 20mounting hole formed at a top wall fixture mount and a second fixture mounting hole formed at a bottom wall fixture mount. 
Gretz discloses a first fixture 20mounting hole 64 formed at a top wall fixture mount 88 and a second fixture mounting hole 64 formed at a bottom wall fixture mount 88. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the housing of Bahl have a first fixture mounting hole and a second fixture mounting hole as similarly taught by Gretz in order to easily install the electrical box to an appropriate support (col. 3 lines 41-45).
As to claim 6, Bahl discloses that the V-shaped slot is a first V-shaped slot and is formed on the right side wall, wherein a second V- 5shaped slot is formed on the right side wall and wherein a third V-shaped slot is formed on the right side wall (fig. 3 shows three slots 17 formed on both the left side and right side walls).  
As to claim 7, Bahl discloses a fourth V- shaped slot, a fifth V-shaped slot and a sixth V-shaped slot formed on the left side wall (fig. 3 shows three slots 17 formed on both the left side and right side walls).  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahl (Patent No. US 10,888,007), Gretz et al. (Patent No. US 7,098,399), and Delmore et al. (Patent No. US 4,757,967) as applied to claim 1 above, and further in view of Jacobsen (Paetnt No. US 1,604,516) and Medlin, Jr. (Patent No. US 4,753,361).
As to claim 2, Bahl does not disclose a first romex knockout on the rear beveled wall and a second romex knockout on the rear wall.  
Jacobsen discloses a first knockout K (fig. 1) on a rear beveled wall 7 and a second knockout L on a rear wall.  
Medlin, Jr. discloses a plurality of knockouts normally used for romex cables (col. 4 lines 51-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the rear beveled wall and the rear wall of Bahl have a first knockout and a second knockout respectively as similarly taught by Jacobsen in order to provide openings for securing the ends of flexible metallic tubing that house cables.
Jacobsen disclose knockouts used for connecting metallic tubes to the housing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second knockouts of Bahl in view of Jacobsen be romex knockouts since it was known in the art that knockouts can be used for a variety of cables.

Allowable Subject Matter
Claims 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 10, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing 10k. a supplemental bracket holder, wherein the supplemental bracket holder is formed as a bracket retainer having a bracket retainer left edge and a bracket retainer right edge defining a slot between the bracket retainer left edge and the bracket retainer right edge; and  1. a bracket retainer hook formed on the bracket retainer.  None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 4-5, 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses a supplemental bracket holder, wherein the supplemental bracket holder is formed as a bracket retainer having a bracket retainer left edge and a bracket 25retainer right edge defining a slot between the bracket retainer left edge and the bracket retainer right edge.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 1 and 6, a combination of limitations that discloses wherein the third mounting flange has a third mounting flange offset.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 1 and 6, a combination of limitations that discloses wherein the third mounting flange and the fourth mounting flange have a narrow flange width of a smaller dimension than a wide flange width of the first mounting flange and 15the second mounting flange.  None of the reference art of record discloses or renders obvious such a combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McDonald (Pub. No. US 2021/0075203) discloses an outlet box having slots on right and left sidewalls.
Conway et al. (Pub. No. US 2014/0262416) discloses an electrical box having V-shaped slots on the right and left sidewalls configured for receiving cables.
Gretz (Patent No. US 6,951,983) discloses an outlet box assembly with two mounting flanges on both the right and left sidewalls.
Rose (Pub. No. US 2004/0045960) discloses slots formed on a sidewall.
Jacob (Patent No. US 5,448,012) discloses a housing with a plurality of knockouts and a rear beveled wall.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMOL H PATEL/Examiner, Art Unit 2847